          Case 2:18-cr-00356-APG-DJA Document 106 Filed 06/11/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                            Case No. 2:18-cr-356-APG-DJA-2

 4                         Plaintiff,
          v.                                            ORDER
 5 Tiffany Tiarra Henderson,
                                                        (ECF Nos. 102, 103)
 6                         Defendant.

 7

 8         The hearing on the Petition for Action on Conditions of Pretrial Release (ECF Nos. 102,

 9 103) currently set for June 23, 2020 at 2:00 p.m. PDT is RESCHEDULED to June 17, 2020 at

10 2:00 p.m. PDT. The hearing will be conducted by Magistrate Judge Daniel J. Albregts via video

11 conferencing. Magistrate Judge Albregts will enter a separate order with directions for joining

12 the video conference.

13         Dated: June 11, 2020.
                                                        ________________________________
14                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
